BROCK, Judge.
In its complaint plaintiff alleges in paragraph 3 that a copy of the said contract is attached and incorporated by reference. Because the alleged contract is made a part of the complaint and is the only basis upon which plaintiff alleges a right of recovery, we will be governed by its particular provisions rather than the conclusions alleged by plaintiff. Williamson v. Miller, 231 N.C. 722, 58 S.E. 2d 743.
*173The document relied upon by plaintiff does not specify any type of performance by plaintiff. If defendant had undertaken to sue plaintiff upon this document, he could not show by it what plaintiff’s performance was to be, he could not show when plaintiff was to begin performance, and he could not show how long plaintiff was to perform. In short the document does not specify a consideration moving from plaintiff to defendant. “It is well settled, as a general rule, that consideration is an essential element of, and is necessary to the enforceability or validity of, a contract.” 17 Am. Jur. 2d, Contracts, § 86, p. 428.
Affirmed.
Chief Judge Mallard and Judge Vaughn concur.